Case 3:21-cv-00270-B Document3 Filed 02/08/21 Pagelof2 PagelD 29

AO 440 (Rev. 12/09) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Northern District of Texas
Baker )
Plaintiff )
V. Civil Action No. 3:21-cv-00270-B
IBM Softlayer
Defendant )

Summons in a Civil Action
TO: IBM Softlayer, and/or International Business Machines Corporation

doing business as IBM
doing business as IBM Sofitlayer

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Eric Roberson
3109 carlisle
Dallas , TX 75201

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

 

DATE: 02/08/2021

———

 
Case 3:21-cv-00270-B Document3 Filed 02/08/21 Page 2of2 PagelD 30
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 

Civil Action No. 3:21-cv-00270-B

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

[ Ipersonally served the summons on the individual at (place)

 

on (date) > OF

 

 

[I left the summons at the individual's residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

 

[- Iserved the summons on (name of individual) , who is designated

 

by law to accept service of process on behalf of (xame of organization)

 

 

 

 

 

 

on (date) > OF
[ Ireturned the summons unexecuted because ; or
[other (specify)
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
